Title: To John Adams from United States House of Representatives, 14 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 14, 1790
				
				The House of Representatives have disagreed to all the amendments of the Senate to the bill, entitled “An act to provide more effectually for the settlement of the accounts between the United States and the individual states;” they propose a conference on the amendments, and, having appointed managers on their part, desire the concurrence of the Senate in their appointment of managers at the proposed conference.
				
					
				
				
			